The court took time to consider, and having had before them, 1 Atk 64. Jacob, Verbo Arbitrators. 2 Brown 701. 1 Brown 271. 1 Stra. 301. Salk. 71, pl. 4—83. pl. 1, they next, morning decided, that the -award of arbitrators ought not t" be set aside, unless in cases where their deei-ion is plainly and grossly ugains- law —not where the point decided might he doubtful. In the present case, although no such allowance ought to he made by the strict rules of law, that is a point not universally known arid dear; but the contrary is practised in almost all the County Courts in this State, hat is to say. the County Courts generally make such allowances Let the award be confirmed.
Note. — Vide Jones v. Frazier, 1 Hawks 379.